1

2

3

4

5

6                            UNITED STATES DISTRICT COURT

7                           EASTERN DISTRICT OF CALIFORNIA

8

9        PAUL LOZADA,                      No.   2:18-cv-01102-JAM-KJN
10                      Plaintiff,
11            v.                           ORDER GRANTING DEFENDANT BROWN
                                           AND FULTON EL CAMINO PARK
12       SACRAMENTO COUNTY SHERIFF’S       DISTRICT POLICE DEPARTMENT’S
         DEPARTMENT, et al.,               MOTION TO DISMISS
13
                        Defendants.
14

15           This matter is before the Court on Defendant Jim Brown’s

16   Motion to Dismiss.       Mot., ECF No. 9.   Defendant Brown and

17   Defendant Fulton El Camino Park District Police Department

18   (collectively, “Defendants”) seek to dismiss the three claims

19   Plaintiff Paul Lozada brought against them.        Id.   Lozada filed an

20   opposition, Opp’n, ECF No. 10, to which Defendants replied,

21   Reply, ECF No. 11.       After consideration of the parties’ briefing

22   on the motion and relevant legal authority, the Court GRANTS

23   Defendants’ Motion to Dismiss.1

24   ///

25   ///

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for November 20, 2018.
                                      1
1                             I.       BACKGROUND

2          The Fulton El Camino Park Police Department (“Fulton”) hired

3    Lozada in July 2017 to serve as a Police Officer until he

4    completed the orientation and training to serve as a Police

5    Lieutenant.   About a week after he first reported to work, Lozada

6    learned that his orientation process was on hold because his

7    previous employer, the Sacramento County Sheriff’s Department,

8    was denying Lozada access to the California Law Enforcement

9    Telecommunication System (CLETS).        In late August, Brown assigned

10   Lozada to report for administrative duties on September 1, 2017.

11         When Lozada reported for work that day, Brown informed him

12   that the Sheriff’s Department refused to accept Lozada’s CLETS

13   application and that Fulton’s continued employment of Lozada

14   would cause an issue.   Brown requested that Lozada prepare a

15   resignation letter.

16

17                               II.    OPINION

18         A.   Defendants’ Motion to Dismiss

19         Lozada’s Complaint asserts three claims against Defendants

20   Brown and Fulton: (1) racial discrimination; (2) age
21   discrimination; and (3) constructive termination.        Compl. at 12–

22   18.   Defendants’ request that the claims against them be

23   dismissed for failure to state a claim under Federal Rule of

24   Civil Procedure 12(b)(6).     Mem. to Mot., ECF No. 9-1, pp. 3–6.

25   As Lozada has agreed to dismiss his race and age discrimination

26   claims against the moving Defendants, the only remaining claim
27   for the purpose of this motion is Lozada’s constructive

28   discrimination claim.
                                          2
1        Lozada believes that this constructive discrimination claim

2    is viable under the rubric of his first claim for Free Speech

3    Retaliation.    Opp’n at 1; Compl. at 12–13.   He seeks leave to

4    amend his Complaint to correct the deficiencies in the original

5    pleading.   See id.

6        The Complaint currently alleges constructive termination

7    based on discrimination. Id.    As currently pled, Lozada’s sixth

8    cause of action for constructive termination does not state a

9    claim against Defendants Brown and Fulton.     Accordingly, it must

10   be dismissed pursuant to Rule 12(b)(6).

11       B.      Leave to Amend

12       Courts dismissing claims under Federal Rule of Civil

13   Procedure 12(b)(6) have discretion to permit amendment, and there

14   is a strong presumption in favor of leave to amend.     Eminence

15   Cap., LLC v. Aspeon, Inc., 316 F.3d 1048, 1051-52 (9th Cir.

16   2003).   “Dismissal with prejudice and without leave to amend is

17   not appropriate unless it is clear . . . that the complaint could

18   not be saved by amendment.”    Id. at 1052 (internal citation

19   omitted).

20       Lozada seeks to amend either his first claim alleging a
21   First Amendment violation or his sixth claim for constructive

22   termination to allege that Defendants Brown and Fulton retaliated

23   against him for statements made while he was working for his

24   previous employer.    See Opp’n at 6.

25       In the Ninth Circuit, First Amendment retaliation claims are

26   analyzed under the five-factor inquiry described in Eng v.
27   Cooley, 552 F.3d 1062 (9th Cir. 2009).    To demonstrate First

28   Amendment retaliation, Lozada must show that (1) he spoke on a
                                       3
1    matter of public concern; (2) he spoke as a private citizen

2    rather than a public employee; and (3) the relevant speech was a

3    substantial or motivating factor in the adverse employment

4    action.   Barone v. City of Springfield, Oregon, 902 F.3d 1091,

5    1098 (9th Cir. 2018).     Should he establish a prima facie case,

6    the burden shifts to Defendants to demonstrate that (4) they had

7    an adequate justification for treating him differently than other

8    members of the general public; or (5) it would have taken the

9    adverse employment action even absent the protected speech.        Id.

10   “[F]ailure to meet any [factor] is fatal to the plaintiff’s

11   case.”    Dahlia v. Rodriguez, 735 F.3d 1060, 1067 n.4 (9th Cir.

12   2013) (en banc).    The amendments Lozada currently proposes are

13   insufficient to satisfy this standard; however, it is not clear

14   that his Complaint could not be saved by amendment.    Therefore,

15   the Court will grant Lozada leave to amend his claim against

16   Defendants Brown and/or Fulton.

17

18                              III.   ORDER

19       For the reasons set forth above, the Court GRANTS WITHOUT

20   PREJUDICE Defendants’ Motion to Dismiss Plaintiff’s Complaint as
21   to Defendants Brown and Fulton El Camino Park Police Department.

22   If Plaintiff amends his complaint, he shall file an Amended

23   Complaint within twenty (20) days of this Order.     Defendants’

24   responsive pleading is due twenty days thereafter.

25       IT IS SO ORDERED.

26   Dated: December 4, 2018
27

28
                                        4
